Citation Nr: 9925459	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-03 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to secondary service connection for low back 
disability.

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to January 
1976.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The veteran presently has low back disability which is 
causally related to his service-connected left knee disorder.

2.	In an unappealed rating decision, dated in August 1995, 
the RO denied the veteran's claim for service connection for 
a right knee disorder.

3.	The evidence received since the RO's August 1995 rating 
decision is new, is not cumulative of other evidence of 
record, and is probative of the issue at hand.


CONCLUSIONS OF LAW

1.	Low back disability is proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.310 (1998).

2.	The August 1995 rating denial of service connection for a 
right knee disorder is final.  38 U.S.C.A. § 7105 (West 
1991).

3.	New and material evidence has been submitted since the 
RO's August 1995 rating decision, and the claim for service 
connection for right knee disability is reopened. 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

As a preliminary matter, the Board notes that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that he has presented a 
claim that is plausible and capable of substantiation.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a). 

Secondary service connection can be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 
Vet. App. 439 (1995).

In the present case, the veteran is service connected for 
residuals of a status post left knee replacement, currently 
rated as 60 percent disabling.  With respect to the veteran's 
low back disorder, in a private treatment record from Paul S. 
Lux, M.D., dated in June 1997, the veteran was first reported 
to have been seen for acute onset of severe low back pain and 
sciatic pain into his right leg, knee and outside of his 
foot.  Physical examination revealed positive right straight 
leg raising and a severe lower back spasm.  X-ray studies 
also revealed loss of lumbar lordosis and spasm.  The 
impression was an acute lumbar strain with possible sciatica.  
Thereafter, when the veteran was examined by VA in a November 
1997, on which occasion the pertinent diagnosis was chronic 
low back pain, the examiner opined that impairment associable 
with his service-connected left knee disability was a factor 
in the chronic low back pain, as was a recent cerebral 
vascular accident.  To be sure, the examiner elaborated that 
he knew of no way to delineate whether the cause of the 
veteran's low back pain was due to the total left knee 
arthroplasty or cerebral vascular accident.  Rather, he 
indicated that both were contributing.  Notwithstanding the 
latter consideration, the Board is of the view, with 
resolution of reasonable doubt in the veteran's favor, that 
the foregoing opinion by the VA examiner is sufficient to 
provide the required nexus between the veteran's low back 
disorder and his service-connected left knee disorder.  
Accordingly, the Board concludes that the veteran's low back 
disorder was caused by impairment associable with his 
service-connected left knee disorder, and that, accordingly, 
secondary service connection for the former is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.310.


II.  New and Material Evidence Claim.

In a November 1978 rating decision, the RO denied the 
veteran's claim for service connection for a right knee 
disorder in the absence of evidence documenting then present 
disability.  The veteran was notified of this decision but he 
did not file a timely notice of disagreement.  Hence, that 
decision is final.  38 U.S.C.A. § 7105.  Most recently, in 
August 1995, the RO reopened the veteran's claim for service 
connection for right knee disability but denied entitlement 
to the same on a de novo basis.  In response to the veteran's 
expression of disagreement, a Statement of the Case was 
mailed him in August 1995.  However, the veteran did not 
submit a timely Substantive Appeal and, therefore, the August 
1995 rating denial became final.  38 U.S.C.A. § 7105.  

A claim which is final may be reopened through the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

Evidence added to the record since August 1995 includes 
statements from Paul L. Lux, M.D., dated in August 1997, June 
1998 and October 1998.  In the latter statement, the 
physician indicated that impairment referable to the 
veteran's service-connected left knee disability "was a 
significant factor in him developing arthritis in" the 
right, leading to arthroplasty.  Dr. Lux also indicated, in 
the October 1998 statement, that he had reviewed the 
veteran's file dating back to "the early 1970's." 

The October 1998 statement, in particular, from Dr. Lux is 
neither duplicative of, or cumulative to, evidence which was 
previously of record.  In addition, it reflects a potential 
nexus between present disablement involving the veteran's 
right knee and impairment related to his service-connected 
left.  Hence, such item of evidence is new and material and, 
accordingly, the veteran's claim for service connection for 
right knee disability is reopened.


ORDER

Secondary service connection for low back disability is 
granted.

New and material evidence having been submitted, the claim 
for service connection for right knee disability is reopened.


REMAND

In view of the disposition reached by the Board hereinabove, 
reopening the veteran's claim for service connection for 
right knee disability, the Board is of the opinion that 
further development, as specified in greater detail below, is 
warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his right knee 
replacement.  After reviewing the record, 
to specifically include the above-cited 
October 1998 statement from Dr. Lux, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that current disability of the veteran's 
right knee was either caused or 
aggravated by impairment related to his 
left.  Any special diagnostic studies 
deemed necessary should be performed, and 
it is imperative that the claims folder 
as well as a copy of this remand be 
provided to the examiner for review prior 
to the examination.  The rationale for 
all opinions expressed should be fully 
explained.  

2.  For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folder and a copy of 
the examination notification or refusal 
to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should, 
on a de novo basis, readjudicate the 
veteran's claim for service connection 
for right knee disability.

If the determination remains adverse to the veteran, he and 
his representative should each be furnished with a 
supplemental statement of the case, and be given an 
opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals







